UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended October 31, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 2-27018 FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY (Exact name of registrant as specified in its charter) New Jersey 22-1697095 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 505 Main Street, Hackensack, New Jersey 07601 (Address of principal executive offices) (Zip Code) 201-488-6400 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each Class Name of each exchange on which registered None Not Applicable Securities registered pursuant to Section 12(g) of the Act: Shares of Beneficial Interest (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The aggregate market value of the registrant’s shares of beneficial interest held by non-affiliates was approximately $128 million. Computation is based on the closing sales price of such shares as quoted on the over-the-counter-market on April 30, 2007, the last business day of the registrant’s most recently completed second quarter. As of January 10, 2008, the number of shares of beneficial interest outstanding was 6,760,652. DOCUMENTS INCORPORATED BY REFERENCE:Portions of the Proxy Statement for the Registrant’s 2008 Annual Meeting of Shareholders to be held on April 9, 2008 are incorporated by reference in Part III of this Annual Report. Table of Contents TABLE OF CONTENTS FORM 10-K PART I Page No. Item 1 Business 3 Item 1A Risk Factors 9 Item 1B Unresolved Staff Comments 9 Item 2 Properties 10 Item 3 Legal Proceedings 13 Item 4 Submission of Matters to a Vote of Security Holders 13 PART II Item 5 Market for FREIT’s Common Equity,Related Security HolderMatters and Issuer Purchases of Equity Securities 13 Item 6 Selected Financial Data 14 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 7A Quantitative and Qualitative Disclosures About Market Risk 29 Item 8 Financial Statements and Supplementary Data 29 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 29 Item 9A Controls and Procedures 29 Item 9B Other Information 29 PART III Item 10 Directors, Executive Officers and Corporate Governance 31 Item 11 Executive Compensation 31 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 31 Item 13 Certain Relationships and Related Transactions, and Director Independence 31 Item 14 Principal Accountant Fees and Services 31 PART IV Item 15 Exhibits, Financial Statement Schedules 32 2 Table of Contents FORWARD-LOOKING STATEMENTS Certain information included in this Annual Report contains or may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The registrant cautions readers that forward-looking statements, including, without limitation, those relating to the registrant’s investment policies and objectives; the financial performance of the registrant; the ability of the registrant to service its debt; the competitive conditions which affect the registrant’s business; the ability of the registrant to obtain the necessary governmental approvals for the development, expansion or renovation of its properties, the impact of environmental conditions affecting the registrant’s properties, and the registrant’s liquidity and capital resources, are subject to certain risks and uncertainties. Actual results or outcomes may differ materially from those described in the forward-looking statements and will be affected by a variety of risks and factors, including, without limitation, the registrant’s future financial performance; the availability of capital; general market conditions; national and local economic conditions, particularly long-term interest rates; federal, state and local governmental regulations that affect the registrant; and the competitive environment in which the registrant operates, including, the availability of retail space and residential apartment units in the areas where the registrant’s properties are located. In addition, the registrant’s continued qualification as a real estate investment trust involves the application of highly technical and complex rules of the Internal Revenue Code of 1986, as amended (the “Internal Revenue Code”). The forward-looking statements are made as of the date of this Annual Report and the registrant assumes no obligation to update the forward-looking statements or to update the reasons actual results could differ from those projected in such forward-looking statements. PART I ITEM 1 BUSINESS (a) General Business First Real Estate Investment Trust of New Jersey (“FREIT”) is an equity real estate investment trust (“REIT”) organized in New Jersey in 1961. FREIT acquires, develops, constructs and holds real estate properties for long-term investment and not for resale. FREIT’s long-range investment policy is to review and evaluate potential real estate investment opportunities for acquisition that it believes will (i) complement its existing investment portfolio, (ii) generate increased income and distributions to its shareholders, and (iii) increase the overall value of FREIT’s portfolio. FREIT’s investments may take the form of wholly-owned fee interests, or if the circumstances warrant diversification of risk, ownership on a joint venture basis with other parties, including employees and affiliates of Hekemian & Co., Inc. (“Hekemian”) (See “Management Agreement”), provided FREIT is able to maintain management control over the property. While our general investment policy is to hold and maintain properties long-term, we may, from time-to-time, sell or trade certain properties in order to (i) obtain capital to be used to purchase, develop or renovate other properties which we believe will provide a higher rate of return and increase the value of our investment portfolio, and (ii) divest properties which we have determined or determine are no longer compatible with our growth strategies and investment objectives for our real estate portfolio. Fiscal Year 2007 Developments (i) FINANCING (a) On April 2, 2007, FREIT repaid the outstanding principal balance with respect to its $19.2 million, 8.31% mortgage note which was due on July 1, 2007, and which was secured by its Westridge Square commercial property. The outstanding principal balance of $15.8 million was repaid using funds available on hand and borrowings from FREIT’s credit line. The decision to retire the debt early was made in order to take advantage of lower long-term interest rates relative to the outstanding note. No prepayment penalty was incurred as a result of the early retirement of this debt.On April 25, 2007, FREIT refinanced the above mentioned mortgage debt with the placement of a $22 million 5.55% mortgage note due in May 2017, also secured by FREIT’s Westridge Square commercial property. This new mortgage note will be “interest only” through the maturity date. It is FREIT’s intent to use the additional proceeds to fund existing capital projects. (b) During August 2006, construction of The Boulders in Rockaway Township, NJ (FREIT’s 129 garden apartment project in Rockaway, NJ) was completed. Construction costs were funded from draws against a construction loan. As of October 31, 2006 FREIT had drawn down construction advances of approximately $14,369,000 and had no plans to request any additional construction draws since it has used funds from its own reserves to complete the construction of the project. The maturity date for the construction loan was January 1, 2007, and under certain circumstances, this date could be extended to February 1, 2007. On January 10, 2007, FREIT converted the construction loan to a permanent loan with additional funding to bring the permanent loan balance up to $20.7 million. The permanent loan bears a fixed interest rate of 5.37%, and requires fixed monthly interest and principal payments totaling $115,850. The final payment of unpaid principal will be due on January 10, 2022. It is FREIT’s intention to use the additional proceeds to fund existing capital projects. 3 Table of Contents (c) During August 2007, Damascus Centre, LLC, a 70% owned affiliate of FREIT, received a commitment from a financial institution to provide the construction financing at the Damascus Center Shopping Center, Damascus, MD (See Construction below). The loan amount will be for $27.3 million, will bear interest on outstanding draws at LIBOR plus 1.35%, and will have a term of forty-eight (48) months, with an option to extend for an additional twelve (12) months. The loan is collateralized by the shopping center and is guaranteed by FREIT. (ii) ACQUISITIONS & DISPOSITIONS (a)On June 26, 2007, FREIT closed on its contract for the sale of the Lakewood Apartments in Lakewood, New Jersey. The sales price for the property was $4 million. The property was acquired in 1962 for approximately $407,000. A portion of the proceeds from the Lakewood sale (approximately $1.6 million) was used to acquire comparable real estate during the 4th quarter of Fiscal 2007. (See (ii) (b) below for more details on this transaction.) This real estate purchase was structured in a manner that qualified the $1.6 million of the Lakewood proceeds as a like-kind exchange pursuant to Section 1031 of the Internal Revenue Code, and as such resulted in a deferral for income tax purposes of a portion of the gain recognized on the Lakewood sale. (See Note 3 for more details on this transaction.) (b)On September 28, 2007, FREIT acquired three (3) parcels of land in Rochelle Park, NJ. The Rochelle Park sites total approximately one acre. The acquisition cost was approximately $2.5 million, of which $1.6 million relates to the land and $0.9 million relates to an advance to the Pascack Community Bank, the lessee of the property, for construction of a bank branch on the site. A portion of the funds (approximately $1.6 million) used to acquire the Rochelle Park land qualified as a “1031 exchange” under current Internal Revenue Code regulations. (iii) CONSTRUCTION A modernization and expansion is underway at our Damascus Center in Damascus, MD (owned by our 70% owned affiliate, Damascus Centre, LLC). Total construction costsare estimated tobe approximately $21.9 million.Building plans for Phase I have been approved and construction on Phase I began in June 2007 with completion of Phase I expected no later than February 2008. Phase I construction costs will approximate $4 million of which $2.5 million has already been expended. Construction financing for approximately $27.3 million has been committed that will be available to fund future and already expended construction costs, and will be drawn upon as needed.Because of this expansion leases for certain tenants have been allowed to expire and not renewed. This has caused occupancy to decline, on a temporary basis, during the construction phase. FREIT recently completed the re-configuration and renovation of the space formerly occupied by a movie theater at its Westridge Square Shopping Center in Frederick, MD at a cost approximating $1 million.The former movie theater operator, as part of its lease termination fee, supplied the funds for this re-configuration. (b) Financial Information about Segments FREIT has two reportable segments: Commercial Properties and Residential Properties. These reportable segments have different types of tenants and are managed separately because each requires different operating strategies and management expertise. Segment information for the two years ended October 31, 2007 is incorporated by reference to Note 12, “Segment Information.” (c) Narrative Description of Business FREIT was founded and organized for the principal purpose of acquiring, developing, and owning a portfolio of diverse income producing real estate properties. FREIT’s developed properties include residential apartment communities and commercial properties that consist of multi and single tenanted properties. Our properties are located in New Jersey, Maryland and on Long Island. We also currently own approximately 40.37 acres of unimproved land in New Jersey. See “Item 2 Properties - Portfolio of Investments.” FREIT elected to be taxed as a REIT under the Internal Revenue Code. FREIT operates in such a manner as to qualify for taxation as a REIT in order to take advantage of certain favorable tax aspects of the REIT structure. Generally, a REIT will not be subject to federal income taxes on that portion of its ordinary income or capital gain that is currently distributed to its equity holders. As an equity REIT, we generally acquire interests in income producing properties to be held as long-term investments. FREIT’s return on such investments is based on the income generated by such properties mainly in the form of rents. From time to time, FREIT has sold, and may sell again in the future, certain of its properties in order to (i) obtain capital used or to be used to purchase, develop or renovate other properties which we believe will provide a higher rate of return and increase the value of our investment portfolio, and (ii) divest properties which FREIT has determined or determines are no longer compatible with our growth strategies and investment objectives for our real estate portfolio. We do not hold any patents, trademarks, or licenses. 4 Table of Contents Portfolio of Real Estate Investments At October 31, 2007, FREIT’s real estate holdings included (i) nine (9) apartment buildings or complexes containing 1,075 rentable units, (ii) ten (10) commercial properties (retail and office) containing approximately 1,265,000 square feet of leasable space, including one (1) single tenant store, two (2) separate one acre parcels subject to ground leases, and (iii) four (4) parcels of undeveloped land consisting of approximately 40.37 acres. FREIT and itssubsidiaries own all such properties in fee simple. See “Item 2 Properties - Portfolio of Investments” of this Annual Report for a description of FREIT’s separate investment properties and certain other pertinent information with respect to such properties that is relevant to FREIT’s business. Investment inSubsidiaries The consolidated financial statements (See Note 1 to the Consolidated Financial Statements included in this Form 10-K) include the accounts of the following subsidiaries not wholly owned by FREIT: Westwood Hills, LLC (“Westwood Hills”): FREIT owns a 40% membership interest in Westwood Hills, which owns and operates a 210-unit residential apartment complex in Westwood, NJ. Wayne PSC, LLC (“WaynePSC”): FREIT owns a 40% membership interest in Wayne PSC, which owns a 322,000 sq. ft. community center in Wayne, NJ. S And A Commercial Associates Limited Partnership (“S And A”): FREIT owns a 65% partnership interest in S And A which owns a 269-unit residential apartment complex in Hackensack, NJ. Grande Rotunda, LLC (“Grande”): FREIT owns a 60% membership interest in Grande which owns a 217,000 square foot mixed use property in Baltimore, MD. Damascus Centre, LLC (“Damascus”): FREIT owns a 70% membership interest in Damascus, that owns a 140,000 square foot shopping center in Damascus, MD. WestFREIT Corp: FREIT owns a 100% membership interest in WestFREIT, which owns a 257,000 square foot shopping center in Frederick, MD. WestFredic LLC: FREIT owns a 100% membership interest in WestFredic, which assumed a $22 million mortgage loan that is secured by the Westridge Square Shopping Center in Frederick, MD. Employees On October 31, 2007 FREIT and its subsidiaries had twenty-five (25) full-time employees and six (6) part-time employees who work solely at the properties owned by FREIT or its subsidiaries. The number of part-time employees varies seasonally. Mr. Robert S. Hekemian, Chairman of the Board and Chief Executive Officer, Mr. Donald W. Barney, President, Treasurer and Chief Financial Officer, and Mr. John A. Aiello, Esq., Secretary and Executive Secretary, are the executive officers of FREIT. Mr. Hekemian devotes approximately fifty to sixty percent (50% - 60%) of his business activities to FREIT, Mr. Barney devotes approximatelyfifteen percent (15%) of his business activities to FREIT, and Mr. Aiello devotes approximately eight percent (8%) of his business activities to FREIT. Refer to “Item 10 – Directors, Executive Officers and Corporate Governance.” Hekemian & Co., Inc. (“Hekemian”) has been retained by FREIT to manage FREIT’s properties and is responsible for recruiting, on behalf of FREIT, the personnel required to perform all services related to the operation of FREIT’s properties. See “Management Agreement.” Management Agreement On April 10, 2002, FREIT and Hekemian executed a Management Agreement whereby Hekemian would continue as Managing Agent for FREIT. The term of the Management Agreement currently runs until October 31, 2009 and shall be automatically renewed for periods of two years unless either party gives not less than six (6) months prior notice to the other of non-renewal. The salient provisions of the Management Agreement are as follows: FREIT continues to retain the Managing Agent as the exclusive management and leasing agent for properties which FREIT owned as of April 2002 and for the Preakness Shopping Center acquired on November 1, 2002 by WaynePSC. However, FREIT may retain other managing agents to manage certain other properties acquired after April 10, 2002 and to perform various other duties such as sales, acquisitions, and development with respect to any or all properties. The Managing Agent is no longer the exclusive advisor for FREIT to locate and recommend to FREIT investments, which the Managing Agent deems suitable for FREIT, and is no longer required to offer potential acquisition properties exclusively to FREIT before acquiring those properties for its own account. The Management Agreement includes a detailed schedule of fees for those services, which the Managing Agent may be called upon to perform. The Management Agreement provides for a termination fee in the event of a termination or non-renewal of the Management Agreement under certain circumstances. 5 Table of Contents Pursuant to the terms of the new Management Agreement, FREIT pays Hekemian certain fees and commissions as compensation for its services. From time to time, FREIT engages Hekemian to provide certain additional services, such as consulting services related to development and financing activities of FREIT. Separate fee arrangements are negotiated between Hekemian and FREIT with respect to such additional services. During the 4th quarter of Fiscal 2007, FREIT’s board of directors approved development fee arrangements for The Rotunda and Damascus Center redevelopment projects, as well as the South Brunswick development project. These development fees payable to Hekemian, or an affiliate of Hekemian, in connection with these projects are as follows: The Rotunda, owned by Grande Rotunda, LLC, a 60% owned subsidiary of FREIT, 6.375% of development costs of up $136,000,000 as may be modified; Damascus, owned by Damascus Centre, LLC, a 70% owned subsidiary of FREIT, 7% of development costs of up to $17,328,000 as may be modified; and South Brunswick, 7% of development costs of up to $21,000,000 as may be modified. These arrangements are subject to the execution of definitive contracts, which have not yet been finalized and approved. See “First Real Estate Investment Trust of New Jersey Notes to Consolidated Financial Statements - Note 8.” Mr. Robert S. Hekemian, Chairman of the Board, Chief Executive Officer and a Trustee of FREIT, is the Chairman of the Board and Chief Executive Officer of Hekemian. Mr. Hekemian owns approximately 0.2% of all of the issued and outstanding shares of Hekemian. Mr. Robert S. Hekemian, Jr, a Trustee of FREIT,is the President of Hekemian, and owns approximately 33.3% of all of the issued and outstanding shares of Hekemian. Real Estate Financing FREIT funds acquisition opportunities and the development of its real estate properties largely through debt financing, including mortgage loans against certain of its properties. At October 31, 2007, FREIT’s aggregate outstanding mortgage debt was $189.4 million with an average interest cost on a weighted average basis of 5.79%. FREIT has mortgage loans against certain properties, which serve as collateral for such loans. See the tables in “Item 2 Properties - Portfolio of Investments” for the outstanding mortgage balances at October 31, 2007 with respect to each of these properties. FREIT is currently highly leveraged and will continue to be for the foreseeable future. This increased level of indebtedness also presents an increased risk of default on the obligations of FREIT and an increase in debt service requirements that could adversely affect the financial condition and results of operations of FREIT. A number of FREIT’s mortgage loans are being amortized over a period that is greater than the terms of such loans; thereby requiring balloon payments at the expiration of the terms of such loans. FREIT has not established a cash reserve sinking fund with respect to such obligations and at this time does not expect to have sufficient funds from operations to make such balloon payments when due under the terms of such loans. See “Liquidity and Capital Resources” under Item 7. FREIT is subject to the normal risks associated with debt financing, including the risk that FREIT’s cash flow will be insufficient to meet required payments of principal and interest; the risk that indebtedness on its properties will not be able to be renewed, repaid or refinanced when due; or that the terms of any renewal or refinancing will not be as favorable as the terms of the indebtedness being replaced. If FREIT were unable to refinance its indebtedness onacceptable terms, or at all, FREIT might be forced to dispose of one or more of its properties on disadvantageous terms which might result in losses to FREIT. These losses could have a material adverse effect on FREIT and its ability to make distributions to shareholders and to pay amounts due on its debt. If a property is mortgaged to secure payment of indebtedness and FREIT is unable to meet mortgage payments, the mortgagee could foreclose upon the property, appoint a receiver and receive an assignment of rents and leases or pursue other remedies, all with a consequent loss of revenues and asset value to FREIT. Further, payment obligations on FREIT’s mortgage loans will not be reduced if there is a decline in the economic performance of any of FREIT’s properties. If any such decline in economic performance occurs, FREIT’s revenues, earnings, and funds available for distribution to shareholders would be adversely affected. Neither FREIT’s Declaration of Trust nor any policy statement formally adopted by FREIT’s Board of Trustees limitseither the total amount of indebtedness or the specified percentage of indebtedness (based on the total capitalization of FREIT), which may be incurred by FREIT. Accordingly, FREIT may incur in the future additional secured or unsecured indebtedness in furtherance of its business activities, including, if or when necessary, to refinance its existing debt.Future debt incurred by FREIT could bear interest at rates, which are higher than the rates on FREIT’s existing debt.Future debt incurred by FREIT could also bear interest at a variable rate. Increases in interest rates would increase FREIT’s variable interest costs (to the extent that the related indebtedness was not protected by interest rate protection arrangements), which could have a material adverse effect on FREIT and its ability to make distributions to shareholders and to pay amounts due on its debt or cause FREIT to be in default under its debt. Further, in the future, FREIT may notbe able to, or may determine that it is not able to, obtain financing for property acquisitions or for capital expenditures to develop or improve its properties on terms, which are acceptable toFREIT. In such event, FREIT might elect to defer certain projects unless alternative sources of capital were available, such as through an equity or debt offering by FREIT. Competitive Conditions FREIT is subject to normal competition with other investors to acquire real property and to profitably manage such property. Numerous other REITs, banks, insurance companies and pension funds, as well as corporate and individual developers and owners of real estate, compete with FREIT in seeking properties for acquisition and for tenants. Many of these competitors have significantly greater financial resources than FREIT. In addition, retailers at FREIT's commercial properties face increasing competition from discount shopping centers, outlet malls, sales through catalogue offerings, discount shopping clubs, marketing and shopping through cable and computer sources, particularly over the internet, and telemarketing. In many markets, the trade areas of FREIT's commercial properties overlap with the trade areas of other shopping centers. Renovations and expansions at those competing shopping centers and malls could negatively affect FREIT's commercial properties by encouraging shoppers to make their purchases at such new, expanded or renovated shopping centers and malls. Increased competition through these various sources could adversely affect the viability of FREIT's tenants, and any new commercial real estate competition developed in the future could potentially have an adverse effect on the revenues of and earnings from FREIT's commercial properties. 6 Table of Contents (A) General Factors Affecting Investment in Commercial and Apartment Properties; Effect on Economic and Real Estate Conditions The revenues and value of FREIT’s commercial and residential apartment properties may be adversely affected by a number of factors, including, without limitation, the national economic climate; the regional economic climate (which may be adversely affected by plant closings, industry slow downs and other local business factors); local real estate conditions (such as an oversupply of retail space or apartment units); perceptions by retailers or shoppers of the security, safety, convenience and attractiveness of a shopping center; perception by residential tenants of the safety, convenience and attractiveness of an apartment building or complex; the proximity and the number of competing shopping centers and apartment complexes; the availability of recreational and other amenities and the willingness and ability of the owner to provide capable management and adequate maintenance. In addition, other factors may adversely affect the fair market value of a commercial property or apartment building or complex without necessarily affecting the revenues, including changes in government regulations (such as limitations on development or on hours of operation) changes in tax laws or rates, and potential environmental or other legal liabilities. (B) Commercial Shopping Center Properties' Dependence on Anchor Stores and Satellite Tenants FREIT believes that its revenues and earnings; its ability to meet its debt obligations; and its funds available for distribution to shareholders would be adversely affected if space in FREIT's multi-store shopping center properties could not be leased or if anchor store tenants or satellite tenants failed to meet their lease obligations. The success of FREIT's investment in its shopping center properties is largely dependent upon the success of its tenants. Unfavorable economic, demographic, or competitive conditions may adversely affect the financial condition of tenants and consequently the lease revenues from and the value of FREIT's investments in its shopping center properties. If the sales of stores operating in FREIT's shopping center properties were to decline due to deteriorating economic conditions, the tenants may be unable to pay their base rents or meet other lease charges and fees due to FREIT. In addition, any lease provisions providing for additional rent based on a percentage of sales could be rendered moot. In the event of default by a tenant, FREIT could suffer a loss of rent and experience extraordinary delays while incurring additional costs in enforcing its rights under the lease, which may or may not be recaptured by FREIT. As at October 31, 2007 the following table lists the ten (10) largest commercial tenants, which account for approximately 51.6% of FREIT’s commercial rental space and 34.2% of fixed commercial rents. Tenant Center Sq. Ft. Burlington Coat Factory Westridge Square 85,992 Kmart Corporation Westwood Plaza 84,254 Macy's Federated Department Stores, Inc. Preakness 81,160 Pathmark Stores Inc. Patchogue 63,932 Stop & Shop Supermarket Co. Preakness 61,020 Giant of Maryland LLC Westridge Square 55,330 Stop & Shop Supermarket Co. Franklin Crossing 48,673 Safeway Stores Inc. Damascus Center 45,189 Giant of Maryland LLC The Rotunda 35,152 TJMAXX Westwood Plaza 28,480 7 Table of Contents (C) Renewal of Leases and Reletting of Space There is no assurance that we will be able to retain tenants at our commercial properties upon expiration of their leases. Upon expiration or termination of leases for space located in FREIT's commercial properties, the premises may not be relet or the terms of reletting (including the cost of concessions to tenants) may not be as favorable as lease terms for the terminated lease. If FREIT were unable to promptly relet all or a substantial portion of this space or if the rental rates upon such reletting were significantly lower than current or expected rates, FREIT's revenues and earnings, FREIT’s ability to service its debt, and FREIT’s ability to make expected distributions to its shareholders, could be adversely affected. During Fiscal 2006, one lease, which we consider material, for approximately 18,954 sq. ft. at our Damascus shopping center, was allowed to expire without attempting renewal in order to allow FREIT to redevelop and expand the center. During Fiscal 2007 there were no material lease expirations, and there are no material lease expirations expected during Fiscal 2008 and 2009. (D) Illiquidity of Real Estate Investments; Possibility that Value of FREIT's Interests may be less than its Investment Equity real estate investments are relatively illiquid. Accordingly, the ability of FREIT to vary its portfolio in response to changing economic, market or other conditions is limited. Also, FREIT's interests in itspartially owned subsidiaries are subject to transfer constraints imposed by the operating agreements which govern FREIT’s investment in these partially owned subsidiaries. Even without such restrictions on the transfer of its interests, FREIT believes that there would be a limited market for its interests in these partially owned subsidiaries. If FREIT had to liquidate all or substantially all of its real estate holdings, the value of such assets would likely be diminished if a sale was required to be completed in a limited time frame. The proceeds to FREIT from any such sale of the assets in FREIT’s real estate portfolio might be less than the fair market value of those assets. Impact of Governmental Laws and Regulations on Registrant's Business FREIT’s properties are subject to various federal, state and local laws, ordinances and regulations, including those relating to the environment and local rent control and zoning ordinances. (A) Environmental Matters Both federal and state governments are concerned with the impact of real estate construction and development programs upon the environment. Environmental legislation affects the cost of selling real estate, the cost to develop real estate, and the risks associated with purchasing real estate. Under various federal, state and local environmental laws, statutes, ordinances, rules and regulations, an owner of real property may be liable for the costs of removal or remediation of certain hazardous or toxic substances at, on, in or under such property, as well as certain other potential costs relating to hazardous or toxic substances (including government fines and penalties and damages for injuries to persons and adjacent property). Such laws often impose such liability without regard to whether the owners knew of, or were responsible for, the presence or disposal of such substances. Such liability may be imposed on the owner in connection with the activities of any operator of, or tenant at the property. The cost of any required remediation, removal, fines or personal or property damages and the owner's liability therefore could exceed the value of the property and/or the aggregate assets of the owner. In addition, the presence of such substances, or the failure to properly dispose of or remediate such substances, may adversely affect the owner's ability to sell or rent such property or to borrow using such property as collateral. If FREIT incurred any such liability, it could reduce FREIT's revenues and ability to make distributions to its shareholders. A property can also be negatively impacted by either physical contamination or by virtue of an adverse effect upon value attributable to the migration of hazardous or toxic substances, or other contaminants that have or may have emanated from other properties. At this time, FREIT is aware of the following environmental matters affecting its properties: (i) Westwood Plaza Shopping Center, Westwood, NJ This property is in a HUD Flood Hazard Zone and serves as a local flood retention basin for part of Westwood, New Jersey. FREIT maintains flood insurance in the amount of $500,000 for the subject property, which is the maximum available under the HUD Flood Program for the property. Any reconstruction of that portion of the property situated in the flood hazard zone is subject to regulations promulgated by the New Jersey Department of Environmental Protection ("NJDEP"), which could require extraordinary construction methods. 8 Table of Contents (ii) Franklin Crossing, Franklin Lakes, NJ The redeveloped Franklin Crossing shopping center was completed during the summer of 1997. Also in 1997, a historical discharge of hazardous materials was discovered at Franklin Crossing. The discharge was reported to the NJDEP in accordance with applicable regulations. FREIT completed the remediation required by the NJDEP. In November 1999, FREIT received a No Further Action Letter from the NJDEP concerning the contaminated soil at Franklin Crossing. Monitoring of the groundwater will continue pursuant to a memorandum of agreement filed with the NJDEP. (iii) Preakness Shopping Center, Wayne, NJ Prior to its purchase by WaynePSC, a Phase I and Phase II Environmental Assessment of the Preakness shopping center revealed soil and ground water contamination with Percloroethylene (Dry Cleaning Fluid) caused by the mishandling of this chemical by a former Dry Cleaner tenant. The seller of the center to WaynePSC is in the process of performing the remedial work in accordance with the requirements of the NJDEP. Additionally, the seller has escrowed the estimated cost of the remediation and has purchased a cap-cost insurance policy covering any expenses over and above the estimated cost. In performing the remedial work, possible contamination of this property by groundwater migrating from an offsite source was discovered. The NJDEP has not made any determination with respect to responsibility for remediation of this possible condition, and it is not possible to determine whether or to what extent Wayne PSC will have potential liability with respect to this condition or whether or to what extent insurance coverage may be available. (iv) Other a) The State of New Jersey has adopted an underground fuel storage tank law and various regulations with respect to underground storage tanks. FREIT no longer has underground storage tanks on any of its properties. FREIT has conducted environmental audits for all of its properties except for its undeveloped land; retail properties in Franklin Lakes (Franklin Crossing) and Glen Rock, New Jersey; and residential apartment properties located in Palisades Park and Hasbrouck Heights, New Jersey. Except as noted in subparagraph (iii) above, the environmental reports secured by FREIT have not revealed any environmental conditions on its properties, which require remediation pursuant to any applicable Federal or state law or regulation. b) FREIT has determined that several of its properties contain lead based paint (“LBP”). FREIT complies with all Federal, state and local requirements as they pertain to LBP. FREIT does not believe that the environmental conditions described in subparagraphs (i) - (iv) above will have a materially adverse effect upon the capital expenditures, revenues, earnings, financial condition or competitive position of FREIT. (B) Rent Control Ordinances Each of the apartment buildings or complexes owned by FREIT is subject to some form of rent control ordinance which limits the amount by which FREIT can increase the rent for renewed leases, and in some cases, limits the amount of rent which FREIT can charge for vacated units, except for Westwood Hills and The Boulders at Rockaway which are not subject to any rent control law or regulation. (C) Zoning Ordinances Local zoning ordinances may prevent FREIT from renovating, expanding or converting its existing properties, for their highest and best use as determined by FREIT’s Board of Trustees. The Board of Trustees is not aware of any such zoning impediments to the development of the South Brunswick property described herein. (D) Financial Information about Foreign and Domestic Operations and Export Sale FREIT does not engage in operations in foreign countries and it does not derive any portion of its revenues from customers in foreign countries. ITEM 1 A RISK FACTORS See discussion under Item 7 - Management’s Discussion and Analysis of Financial Condition and Results of Operations. ITEM 1 B UNRESOLVED STAFF COMMENTS None. 9 Table of Contents ITEM 2 PROPERTIES Portfolio of Investments: The following tables set forth certain information relating to each of FREIT's real estate investments in addition to the specific mortgages encumbering the properties. Residential Apartment Properties as ofOctober 31, 2007: Depreciated Cost of Average Annual Mortgage Balance Buildings & Property and Location Year Acquired No. of Units Occupancy Rate $(000) Equipment($000) Palisades Manor 1962 12 96.8 % None (1) $ 39 Palisades Park, NJ Grandview Apts. 1964 20 97.7 % None (1) $ 136 Hasbrouck Heights, NJ Heights Manor 1971 79 95.0 % $ 3,231 $ 531 Spring Lake Heights, NJ Hammel Gardens 1972 80 98.3 % $ 4,705 $ 757 Maywood, NJ Steuben Arms 1975 100 97.1 % $ 6,524 $ 1,270 River Edge, NJ Berdan Court 1965 176 96.8 % $ 12,885 $ 1,446 Wayne, NJ Pierre Towers (3) 2004 269 93.6 % $ 34,125 $ 44,835 Hackensack, NJ Westwood Hills (2) 1994 210 97.3 % $ 16,589 $ 12,280 Westwood , NJ Boulders (4) 2006 129 88.0 % $ 20,487 $ 17,986 Rockaway, NJ (1) Security for draws against FREIT's Credit Line. (2) FREIT owns a 40% equity interest in Westwood Hills. See Investment in Affiliates. (3) Pierre Towers is 100% owned by S And A Commercial Associates LP, which is 65% owned by FREIT. (4) Construction completed in August 2006 on land acquired in 1963 / 1964. 10 Table of Contents Commercial Properties as of October 31, 2007: Leaseable Space- Depreciated Cost of Approximate Average Annual Mortgage Balance Buildings & Property and Location Year Acquired Sq. Ft. Occupancy Rate $(000) Equipment ($000) Franklin Crossing 1966 (2) 87,041 97.8 % None (1) $ 8,850 Franklin Lakes, NJ Westwood Plaza 1988 173,854 99.2 % $ 9,226 $ 10,591 Westwood, NJ Westridge Square (6) 1992 256,620 89.3 % $ 22,000 $ 20,328 Frederick, MD Pathmark Super Store 1997 63,962 100 % $ 5,929 $ 8,718 Patchogue, NY Glen Rock, NJ 1962 4,800 100 % None (1) $ 137 Preakness Center (3) 2002 322,136 98.5 % $ 31,188 $ 31,568 Wayne, NJ Damascus Center (4) 2003 139,878 55.9 % None $ 11,971 Damascus. MD Rochelle Park, NJ 2007 1 Acre N/A None $ 2,542 Landlease Rockaway, NJ 1964/1963 1 Acre 100 % None $ 169 Landlease The Rotunda (5) 2005 216,645 88.2 % $ 22,500 $ 33,503 Baltimore, MD (1) Security for draws against FREIT's Credit Line. (2) The original 33,000 sq. ft. shopping center was replaced with a new 87,041 sq. ft. center that opened in October 1997. (3) FREIT owns a 40% equity interest in WaynePSC that owns the center. (4) FREIT owns a 70% equity interest in Damascus Centre, LLC that owns the center. (5) FREIT owns a 60% equity interest in Grande Rotunda, LLC that owns the center. (6) FREIT owns a 100% interest in WestFREIT Corp that owns the center. Land Under Development and Vacant Land as of October 31, 2007: Permitted Use per Acreage Per Location (1) Acquired Current Use Local Zoning Laws Parcel Vacant Land: Franklin Lakes, NJ 1966 None Residential 4.27 Wayne, NJ 2002 None Commercial 2.1 Rockaway, NJ 1964 None Residential 1.0 So. Brunswick, NJ (2) 1964 Principally leased as farmland qualifying for state farmland assessment tax treatment Industrial 33.0 (1)
